Case 2:17-cv-10910-MAG-MKM ECF No. 158 filed 09/03/20                   PageID.25729        Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

  BRIAN LYNGAAS, D.D.S.,
  individually and as the
  representative of a class of
  similarly situated persons,

                 Plaintiff,
                                                               Case No. 17-10910
  v
                                                               HON. MARK A. GOLDSMITH
  CURADEN AG, et al.,

              Defendants.
  _________________________________/

         ORDER FOR CLAIMS ADMINISTRATOR TO FILE A STATUS REPORT

         The final judgment issued in this case appointed Class-Settlement.com to serve as the

  claims administrator in this case (Dkt. 146).       On or before October 1, 2020, the claims

  administrator must file a status report summarizing the notice efforts to the class, the number of

  claims received, the nature of any objections to the claims lodged by Defendants, the resolution,

  if any, of those objections, and any other information that the claims administrator believes should

  be furnished to the Court. Following its review of the report, the Court will set the time by which

  class counsel and Lyngaas may file a renewed motion for attorney fees and an incentive award.

         SO ORDERED

  Dated: September 3, 2020                             s/Mark A. Goldsmith
         Detroit, Michigan                             MARK A. GOLDSMITH
                                                       United States District Judge
